915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee.v.Jimmie Lee JOHNSON, Defendant-Appellant.
No. 90-1193.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jimmie Lee Johnson filed a petition for the return of a fifty dollar assessment imposed under 18 U.S.C. Sec. 3013 as part of a criminal sentence.  The district court ultimately denied the relief sought and this appeal followed.  The parties have briefed the issues, Johnson proceeding without benefit of counsel.  Johnson, in addition, moves for in forma pauperis status and the appointment of appellate counsel.


3
Upon consideration, we find the appeal meritless.  Johnson's petition questioned the constitutionality of 18 U.S.C. Sec. 3013.  The United States Supreme Court has recently upheld the statute against just such a challenge.   United States v. Munoz-Flores, 110 S.Ct. 1964 (1990).


4
Accordingly, all pending motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.